DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending. Applicant’s election of claims 1-7, 10 and 12-13 with traverse is acknowledged. However, the restriction is withdrawn in view of the Applicant’s arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doty et al. (US 2009/0252643). 
In regard to claim 1, Doty et al. (‘643) discloses a method comprising providing an aluminum alloy; adding at least one of zirconium, scandium, a nucleating agent selected from the group consisting of metal carbides, aluminides and borides and rare earth elements are added to the alloy while in the molten state such that upon solidification, the cast alloy exhibits improved hot tear resistance (abstract and [0007]). Doty et al. (‘643) further discloses that the scandium may be present in an amount up to 0.15 weight percent and the metal carbides, aluminides and borides would include TiB2 in an amount between about 0.02 and about 0.2 weight percent, which would overlap in scope with the instant prima facie obviousness [0008-0009]. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of scandium and TiB2 from the amounts disclosed in Doty et al. (‘643) because Doty et al. (‘643) discloses the same utility throughout the disclosed ranges. 
In regard to claim 2, Doty et al. (‘643) discloses an aluminum alloy having up to about 5 weight percent copper, which would constitute an aluminum-copper alloy [0012]. 
In regard to claim 3, Doty et al. (‘643) discloses adding TiB2 in the form of powder (solid) particles ([0005] and [0038]). 
In regard to claim 5, Doty et al. (‘643) discloses processing the same compositions in the same or a substantially similar manner. Therefore, the presence of both insoluble solidified particles and precipitated particles would be expected. MPEP 2112.01 I. 
In regard to claim 7, Doty et al. (‘643) discloses that the scandium may be present in an amount up to 0.15 weight percent and TiB2 in an amount between about 0.02 and about 0.2 weight percent [0008-0009]. Since Doty et al. (‘643) does not require the presence of TiC or Al2O3 and therefore reads on the claim. 
	In regard to claim 9, Doty et al. (‘643) discloses that the addition of TiB2 would occur by introduction via a master alloy [0039]. 
	In regard to claim 13, Doty et al. (‘643) discloses that the scandium may be present in an amount up to 0.15 weight percent [0008]. 

Allowable Subject Matter
Claims 4, 6, 8 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2 particles would be about 1 micron in size and therefore solid particles having an average diameters of less than 10 nm as claimed would distinguish from Doty et al. (‘643). 
	 In regard to claim 6, Doty et al. (‘643) further discloses that the scandium may be present in an amount up to 0.15 weight percent and the metal carbides, aluminides and borides would include TiB2 in an amount between about 0.02 and about 0.2 weight percent [0008-0009]. However, Doty et al. (‘643) fails to specify the presence of TiC in an amount of 0.05 to 0.1 weight percent and Al2O3 in an amount of 0.05 to 0.1 weight percent. 
	In regard to claim 8, Doty et al. (‘643) discloses the addition of elements such as scandium and TiB2 to the aluminum alloy melt. However, Doty et al. (‘643) fails to specify wherein TiB2 would be formed by adding K2TiF6 and KBF-4 salts into the alloy for in situ synthetization of TiB2 particles. 
	In regard to claim 10, Doty et al. (‘643) further discloses that the scandium may be present in an amount up to 0.15 weight percent and the metal carbides, aluminides and borides would include TiB2 in an amount between about 0.02 and about 0.2 weight percent [0008-0009]. However, Doty et al. (‘643) does not specify forming Al2O3 and therefore fails to specify forming by introducing oxygen or oxygen enriched air into the aluminum alloy. 
	In regard to claim 11, Doty et al. (‘643) further discloses that the scandium may be present in an amount up to 0.15 weight percent and the metal carbides, aluminides and borides would include TiB2 in an amount between about 0.02 and about 0.2 weight percent [0008-0009]. However, Doty et al. (‘643) does not specify forming TiC and therefore fails to specify forming TiC by introducing titanium and carbon in powder form.
	In regard to claim 12, Doty et al. (‘643) further discloses that the scandium may be present in an amount up to 0.15 weight percent and the metal carbides, aluminides and borides would include TiB2 in 2- by adding titanium and boron to the melt and not by addition of K2TiF6 and B4C and fails to specify formation of TiC. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796